     Case 8:19-cr-00061-JVS Document 623 Filed 08/01/21 Page 1 of 8 Page ID #:11930



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
4    Assistant United States Attorney
     Major Frauds Section
5         1100 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-2435
7         Facsimile: (213) 894-6269
          Email:     Alex.Wyman@usdoj.gov
8
     BRETT A. SAGEL (Cal. Bar No. 243918)
9    Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                 No. SA CR 19-061-JVS
17
                Plaintiff,                     STIPULATION REGARDING
18                                             AUTHENTICATION AND ADMISSIBILITY
                      v.                       OF TRIAL EXHIBIT 258
19
     MICHAEL JOHN AVENATTI,
20
                Defendant.
21

22

23         Plaintiff United States of America, by and through its counsel

24   of record, the Acting United States Attorney for the Central District

25   of California and Assistant United States Attorneys Brett A. Sagel

26   and Alexander C.K. Wyman, and defendant MICHAEL JOHN AVENATTI, both

27   individually and by and through his advisory counsel of record, H.

28   Dean Steward, hereby stipulate as follows:
     Case 8:19-cr-00061-JVS Document 623 Filed 08/01/21 Page 2 of 8 Page ID #:11931



1          1.    Government’s Trial Exhibit 258 is a fair and accurate copy

2    of a stipulation of facts that defendant entered into with the State

3    Bar of California Office of Chief Trial Counsel (Bates No.

4    USAO_01125062-65).

5          2.    Trial Exhibit 258 has been redacted to remove references to

6    defendant’s involvement in disciplinary proceedings before the State

7    Bar of California.

8          3.    Defendant agrees that Trial Exhibit 258 is an authentic

9    copy of that stipulation and agrees that the version attached hereto

10   as Exhibit A is admissible in this case for all purposes at trial.

11         4.    The parties agree that no portion of this stipulation,

12   other than the document attached as Exhibit A, shall be read to, or

13   placed before, the jury in connection with trial.

14         IT IS SO STIPULATED AND AGREED:

15    Dated: August 1, 2021                Respectfully submitted,

16                                         TRACY L. WILKISON
                                           Acting United States Attorney
17
                                           SCOTT M. GARRINGER
18                                         Assistant United States Attorney
                                           Chief, Criminal Division
19

20                                               /s/
                                           BRETT A. SAGEL
21                                         ALEXANDER C.K. WYMAN
                                           Assistant United States Attorneys
22
                                           Attorneys for Plaintiff
23                                         UNITED STATES OF AMERICA

24

25

26

27

28

                                            2
Case 8:19-cr-00061-JVS Document 623 Filed 08/01/21 Page 3 of 8 Page ID #:11932



          August 1, 2021               /s/ H. Dean Steward
Case 8:19-cr-00061-JVS Document 623 Filed 08/01/21 Page 4 of 8 Page ID #:11933




                       EXHIBIT A
Case 8:19-cr-00061-JVS Document 623 Filed 08/01/21 Page 5 of 8 Page ID #:11934
Case 8:19-cr-00061-JVS Document 623 Filed 08/01/21 Page 6 of 8 Page ID #:11935
Case 8:19-cr-00061-JVS Document 623 Filed 08/01/21 Page 7 of 8 Page ID #:11936




                                 Exhibit 258
                                 Page 3 of 4
Case 8:19-cr-00061-JVS Document 623 Filed 08/01/21 Page 8 of 8 Page ID #:11937
